OPINION — AG — **** PROCEDURES FOR POLITICAL PARTY TO REMAIN POLITICAL PARTY **** A POLITICAL PARTY IN THE STATE OF OKLAHOMA TO REMAIN A POLITICAL PARTY, MUST RECEIVE TEN PERCENT OF THE VOTES CAST FOR THE PARTY RECEIVING THE HIGHEST NUMBER OF VOTES IN TWO GENERAL ELECTIONS FOLLOWING EACH OTHER INVOLVING THE ELECTION OF THE PRESIDENT OF THE UNITED STATES AND THE GOVERNOR OF THE STATE OF OKLAHOMA. SPECIFICALLY, THE AMERICAN PARTY MUST HAVE RECEIVED TEN PERCENT OF THE VOTES CAST IN 1970 GENERAL ELECTION FOR THE DEMOCRATIC NOMINEE FOR THE OFFICE OF GOVERNOR OF THE STATE OF OKLAHOMA OR TO HAVE RECEIVED TEN PERCENT OF THE VOTES CASE FOR THE REPUBLICAN NOMINEE FOR PRESIDENT OF THE UNITED STATES IN THE 1972 ELECTION. CITE: 26 O.S. 1971 111 [26-111], ARTICLE III, SECTION 7, ARTICLE III, SECTION 6, 26 O.S. 1971 112 [26-112](A) (ROBERT H. MITCHELL)